
	
		II
		110th CONGRESS
		2d Session
		S. 3287
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to establish a national
		  usury rate for consumer credit transactions. 
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Consumers from Unreasonable
			 Credit Rates Act of 2008.
		2.National maximum
			 interest rateChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end
			 the following:
			
				140.Maximum rates of
				interest
					(a)In
				generalNotwithstanding any other provision of law, no creditor
				may make an extension of credit to a consumer with respect to which the annual
				percentage credit rate, as defined in subsection (b), exceeds 36
				percent.
					(b)Annual
				percentage credit rate definedFor purposes of this section, the
				annual percentage credit rate includes all charges payable directly or
				indirectly incident to, ancillary to, or as a condition of the extension of
				credit, including—
						(1)any payment
				compensating a creditor or prospective creditor for an extension of credit or
				making available a line of credit, or any default or breach by a borrower of a
				condition upon which credit was extended, including fees connected with credit
				extension or availability, such as numerical periodic rates, late fees,
				excessive creditor-imposed not sufficient funds fees charged when a borrower
				tenders payment on a debt with a check drawn on insufficient funds, over limit
				fees, annual fees, cash advance fees, and membership fees;
						(2)all fees which
				constitute a finance charge, as defined by rules of the Board in accordance
				with this title;
						(3)credit insurance
				premiums, whether optional or required; and
						(4)all charges and
				costs for ancillary products sold in connection with or incidental to the
				credit transaction.
						(c)Relation to
				State lawNothing in this section may be construed to preempt any
				provision of State law that provides greater protection to consumers than is
				provided in this section.
					(d)Civil liability
				and enforcementIn addition to remedies available to the consumer
				under section 130(a), any payment compensating a creditor or prospective
				creditor, to the extent that such payment is a transaction made in violation of
				this section, shall be null and void, and not enforceable by any party in any
				court or alternative dispute resolution forum, and the creditor or any
				subsequent holder shall promptly return to the consumer any principal,
				interest, charges, and fees, and any security interest associated with such
				transaction. Notwithstanding any statute of limitations or repose, a violation
				of this section may be raised as a matter of defense by recoupment or set off
				to an action to collect such debt or repossess related security at any
				time.
					(e)ViolationsAny
				person that violates this section, or seeks to enforce an agreement made in
				violation of this section, shall be subject to, for each such violation, 1 year
				in prison and a fine in an amount equal to the greater of—
						(1)3 times the
				amount of the total accrued debt associated with the subject transaction;
				or
						(2)$50,000.
						(f)State attorneys
				generalAn action to enforce this section may be brought by the
				appropriate State attorney general in any United States district court or any
				other court of competent jurisdiction within 3 years from the date of the
				violation, and may obtain injunctive
				relief.
					.
		
